Title: To John Adams from William Cranch, 28 February 1801
From: Cranch, William
To: Adams, John



ante 28 Feb. 1801

Colo. Charles Semmes, of Alexandria.
This gentleman I have never seen, to my knowledge. General report speaks of him as a man of talents in his profession, of a good moral Character, and friendly to the government. His practice is very extensive.
Thomas Swann Esquire.—of Alexandria.
I have seen this Gentleman. He appears to be about 36 years old—is very much esteem’d as a lawyer, and a man. He is making money very fast in his profession, and probably would not accept any office which would interfere with his business.
Mr. Jones, of Alexandria.
This young Gentleman is said to possess talent, and is rising fast into the into good practice. He was the second to Stevens Thompson Mason’s brother, in a Duel with Colo. L the Son of Colo. Levin Powel. His politics may probably be ascertain’d by that circumstance—as the quarrel was upon a political subject.—
Richard Potts Esqr. of Frederick (Maryland)
I need only say that I have seen this Gentleman preside in a Court of Justice for about 3 years; and always with dignity free from hauteur, and with Energy temper’d with patience & mildness. He is universally spoken of, as an excellent Judge.
Joshua Dorsey Esqr. of Frederick.
About 36 years old—respectable, but not eminent in the profession. He has a family, & is easy in his circumstances.—
Wm. Goldsborough Esqr. of Frederick.—
About 34 years old—possesses considerable property—married a Miss Worthington, sister of Colo. Baker Johnson’s wife.
The general opinion is not very favourable to his Talents, or knowledge of the Law.
Roger Nelson}of Frederick—all democrats.Daniel ClarkJohn Gantt
John Thompson Mason}of Georgetown—democrats.John Mackall GanttJames Sewall MorsellWilliam Hammond Dorsey Esqr. of Georgetown.
This Gentleman is about 36 years old, and is respectable for his talents and knowledge of the Law. His practice was never every extensive. About 7 or 8 years ago he withdrew himself from the profession, and having married a lady of possess’d of a large fortune, which, I believe, he has been improving. He is now a Senator in the State legislature. His politics are of the high federal stamp.
John R. Plater Esqr. of Georgetown, is a gentleman about 38 years old, possess’d of a very handsome fortune—of pleasing manners and an nearly correct in politics. I have some doubt of his qualifications, in point of law knowledge, for the office of a Judge, as I never heard, untill yesterday, of his having even read the Law. He is the Brother of Genl. Forrest’s and Mr. Key’s wives.

Augustus Woodward } City of Washington—young gentlemen of democratic principles, who have lately come to practice Law in this City.John HewittEdward Nichols Esqr.}—of upper Marlborough—democrats.Allen B. Ducket EsqrTrueman Tyler Espr.
Thomas Contee Bowie }of the same place—federalists, but of moderate talents. Alexr. MagruderRichd. Ridgely}Annapolis— democratsWm. KiltyJohn JohnsonRichd. H. HarwoodArthur Shaaf Esqr. of Annapolis—about 30 years-old—above medicrity mediocrity in point of talent. His business is becoming lucrative, and I do not think anything would tempt him to relinquish his present prospects. His politics are highly federal.—He is one of the executive Council of Maryland.
Thomas Buchanan Esqr.—of Annapolis, is a young Gentleman of talents, and rising very fast in the profession, under the patronage of his Uncle, Mr. Wm. Cooke, late of Annapolis, but now of Baltimore. His prospects are too good to suppose that justify an expectation that he would quit them. His political sentiments are of the high tone.
Robert Smith Esqr., of Baltimore—is the brother of Genl. Saml. Smith, and of similar political sentiments.
John Purviance Esqr.—of Baltimore}all of Baltimore, high federalists, and young men of handsome practice and talents & in good practiceSamuel Chase Junr.—son of the JudgeJohn P. BoydSamuel MoaleWm. McMechen
Michael Jennifer Stone Esqr. of Charles County, is at present Chief Justice of the County Courts of Prince George’s, Charles, Calvert and St. Mary’s Counties, at a salary of 1600 Dols.—but his intemperance renders him unfit for any office.
John Campbell Esqr. of Charles County, is a man of about 40 years old, has considerable knowledge of belles lettres, never speaks at the bar, but is said to be a good Lawyer. He will be a rival candidate with to Mr. Dent of this State, for the place of Representative in Congress.
